Citation Nr: 0800592	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  00-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for asthma, 
currently rated as 30 percent disabling.

2. Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the United States Department 
of Veterans Affairs (VA). In that decision, the RO denied 
increases of existing evaluations of 30 percent for asthma 
and 10 percent for sinusitis. Jurisdiction has since been 
transferred to the Atlanta, Georgia, RO.

The veteran had a hearing in March 2005 before the 
undersigned Veterans Law Judge sitting at the RO. A personal 
hearing was also held at the RO in May 2000.  Transcripts of 
both hearings are in the file.

The Board in July 2005 remanded these issues to the RO for 
additional development.

The appeal to the issue of entitlement to an increased rating 
for bronchial asthma is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDING OF FACT

The veteran's sinusitis is not manifested by three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotics, or by more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2004 and 
June 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in her possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication. 

Criteria

The veteran alleges that the severity of her service-
connected sinusitis warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

At a May 1999 VA examination the claims file and medical 
charts were reviewed.  The veteran reported taking Nasacort 
and Allegro for sinusitis. She reported daily pain in her 
frontal and maxillary areas; congestion; and, difficulty 
smelling and tasting.  She had been on multiple and prolonged 
courses of antibiotics since 1999 with no change in symptoms. 
She took prednisone 7 times since her previous VA examination 
and antibiotics 15 times. A computed axial tomography scan 
revealed sinusitis and surgery was recommended.

Examination revealed the bilateral front and maxillary 
sinuses were tender. The nasal septum was deviated slightly 
to the left. Oropharynx was unremarkable and nasal mucosa was 
erythematous. The diagnosis was chronic sinusitis with x-rays 
showing bilateral frontal ethymoid and right maxillary 
sinusitis.

At a December 1999 VA sinus examination, the veteran reported 
using Nasonex spray and Allegra daily with minimal relief.  
She reported constant right sinus pain, purulent discharge, 
and difficulty breathing through the right nasal passage. No 
incapacitation was noted. Examination revealed one 
hundred patency, i.e., a lack of obstruction, bilaterally.  
The mucosa was slightly swollen and red, discharge was 
positive and clear with negative sinus tenderness. X-rays 
were unremarkable.  The diagnosis was chronic right maxillary 
sinus with normal examination. 

At a June 2000 VA sinus examination, the veteran reported 50 
to 100 percent obstruction of both nostrils.  She reported 
constant nasal discharge but was not sure if it was clear or 
purulent. Allegra, Benadryl, and Nasonex gave her minimal 
relief.  Examination revealed 50 percent obstruction 
bilaterally. The mucosa was red and swollen.  There was 
positive clear discharge with minimal tenderness over the 
frontal and maxillary sinuses areas but increased tenderness 
over the ethmoid sinuses.  X-rays revealed rhinitis with mild 
ethmoid sinusitis.  The diagnosis was sinusitis with positive 
clinical and x-ray findings of chronic allergic rhinitis with 
ethmoid sinusitis with normal examination.

At the March 2005 Travel Board hearing the veteran testified 
that she took steroids for bronchial asthma for a period of 
one month four times a year.  She had chronic migraine 
headaches which she reported were actually due to sinusitis. 
She reported sinus infections of two week durations 
approximately seven times a year.
 
A May 2005 private medical record noted the veteran had a 
history of recurrent sinusitis treated twice since 2001.  

At a July 2006 VA examination multiple follow up treatments 
for sinusitis were noted.  The nasal passages were slightly 
red with a moderate amount of crust and drainage.  The 
examiner diagnosed the veteran with mild chronic sinusitis.  

Private medical evidence of record, dated from service to the 
present time reveal various treatments afforded the veteran 
for sinusitis but none of the evidence revealed any 
hospitalizations for sinusitis, or any indications of more 
than mild to moderate sinusitis.  

Throughout the rating period on appeal, the veteran's 
sinusitis has been assigned a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6513. Under Diagnostic 
Code 6513, which utilizes the general rating formula for 
sinusitis, a 10 percent evaluation is warranted when the 
evidence demonstrates one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting. An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97, 
Diagnostic Codes 6510 through 6514 (2007).

In order to be awarded a 30 percent rating under the general 
rating formula for sinusitis, the evidence must demonstrate 
three or more incapacitating episodes of sinusitis per year 
that require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2007).

In this case, the clinical records reveal evidence of 
antibiotic therapy, but  no incapacitating episodes.  The VA 
examinations have not revealed purulent discharges from the 
veteran's nasal passages.  Crusting was only noted at the 
last VA examination in July 2006.  While the veteran 
testified at her March 2005 Travel Board hearing that she had 
headaches which she believed were due to sinusitis.  She 
noted they were diagnosed as migraine headaches.  The Board 
notes the medical records report her headaches as due to 
hypertension.  

Accordingly, the clinical presentation of the appellant's 
sinusitis simply does not meet the criteria for an increased 
rating.  The claim for a rating in excess of 10 percent for 
sinusitis is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased evaluation for sinusitis is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The evaluation of bronchial asthma is determined, at least 
partially, by the results of pulmonary function tests.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2007).  The veteran 
underwent VA medical examinations in July 2006, but the 
examiner did not include the complete numerical results of 
the pulmonary function testing.  While the examiner refers to 
a pulmonary function test referencing normal forced vital 
capacity (FVC),  and forced expiratory volume over one second 
(FEV-1), the specific test levels of the pulmonary function 
test were not provided with this examination.  The examiner 
notes the study is enclosed yet no study other than a sleep 
study and an April 1999 pulmonary function test is 
provided.  Therefore, an additional examination is required.

VA regulations provide that "if the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2007); see 38 C.F.R. 
§ 19.9 (2007).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a 'thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Ongoing medical records for the claimed disabilities on 
appeal should also be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002 & Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure any additional 
medical records pertaining to care for 
bronchial asthma since July 2006.  Any 
records obtained, must be associated with 
the other evidence in the claims folder.  
All efforts to secure these records must 
be documented in the claims file.

2.  After undertaking the above 
development, the RO should make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary examination for the 
purpose of determining the current 
severity of her service-connected 
bronchial asthma.  The claims folder and 
a copy of this remand must be made 
available and reviewed by the examiner.  
All indicated tests should be completed, 
to include pulmonary function tests which 
report the veteran's FEV-1 and FEV-
1/FVC.  If there are any conflicts with 
respect to the FEV-1 and FEV-1/FVC 
findings, the examiner should state which 
finding most accurately reflects the 
current level of disability. The 
pulmonary function test should be 
performed post bronchodilator.  All 
findings should be reported in detail.  
The examiner should report whether the 
veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
veteran's records showing that she was 
prescribed this type of therapy.  Any use 
of  corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report the number of times 
the veteran is seen on a monthly basis by 
her physician for exacerbation of her 
bronchial asthma. 

The examiner must provide a rationale for 
any opinions reached.  These specific 
findings are needed to rate the veteran's 
disability in accordance with the rating 
schedule.  It is therefore important that 
the examiner furnish the requested 
information.

3. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).
 
5.     The veteran is hereby notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claims.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.
 
6. Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make 
determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


